DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  This Office Action is in response to Applicant’s amendments and remarks filed 12/14/21. Claims 1, 5 and 16 are pending.
REASONS FOR ALLOWANCE
3. The following is an examiner’s statement of reasons for allowance: The monoclonal antibody which binds an epitope of vWbp that is within SEQ ID NO: 4 and which comprises HC of SEQ ID NO: 35 and LC SEQ ID NO: 37 is free of prior art. Therefore, the therapeutic agent composition recited in claim 5 comprises the monoclonal antibody of claim 1 and the monoclonal antibody comprising HC of SEQ ID NO: 6 and LC of SEQ ID NO: 8 is also free of prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. Claims 1, 5 and 16 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645              

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645